 1

 2

 3

 4

 5
                           UNITED STATES DISTRICT COURT
 6                        WESTERN DISTRICT OF WASHINGTON
                                    AT TACOMA
 7
     STEVEN J. KRIER,                               CASE NO. C21-5331BHS
 8
                            Plaintiff,              ORDER
 9         v.

10   STATE OF WASHINGTON, et al.,

11                          Defendants.

12

13         THIS MATTER is before the Court on the following motions:

14         (1) Pro se Plaintiff Steven J. Krier’s Motion to Remand, Dkt. 7;

15         (2) Krier’s Motion for Default against Defendants State of Washington (“State”),

16   Snohomish County (“County”), and City of Everett (“City”), Dkt. 8;

17         (3) The City’s Motion to Dismiss, Dkt. 9;

18         (4) The City’s Motion to Strike Krier’s Motion for Default, Dkt. 11;

19         (5) The County’s Motion to Dismiss, Dkt. 14;

20         (6) The State’s Motion to Dismiss, Dkt. 25; and

21

22

23
     ORDER - 1
24
 1          (7) Krier’s Unopposed Motion to Withdraw his Motion for Default against the

 2   City and the County, and for Leave to file an Amended Complaint against the State.

 3   Dkt. 31.

 4                                        I.   DISCUSSION

 5   A.     Background

 6          On August 7, 2020, Krier sued the State of Washington, Snohomish County, and

 7   the City of Everett in Thurston County Superior Court. Dkt. 1-1. He claims that he has

 8   been sexually abused, assaulted, and harassed during various periods of incarceration

 9   dating to 2009 at various state and local institutions. He asserts 42 U.S.C. § 1983 claims

10   for violation of his constitutional rights.

11          There is no proof in the record that any defendant was ever served under state law.

12   See Dkt. 6, Verification of State Court Records. Krier alleges that he served the

13   Defendants on October 6, 2020, but the only document in the record demonstrating

14   anything like service is a July 20, 2020 “Declaration of Mailing” asserting that Krier

15   mailed from prison a copy of his Complaint and his Motion for a Temporary Restraining

16   Order to the State’s Attorney General. Dkt. 6-3 at 33. Krier filed that Certificate in

17   Thurston County on August 7, 2020, the same day he filed his Complaint. Id. There is no

18   subsequent document demonstrating personal service on any defendant.

19          On May 5, 2021, the City removed the case to this Court. Its Notice of Removal

20   reflects the County’s consent to removal and that the removal notice was served on the

21   State. Dkt. 1. The pending motions followed.

22

23
     ORDER - 2
24
 1   B.     Krier’s Motion to Remand is DENIED.

 2          Krier seeks remand to Thurston County, arguing that the City’s Removal was six

 3   months too late, that it was strategically timed to delay or avoid his then-pending motion

 4   for default, and that the City did not adequately demonstrate that the other Defendants

 5   joined in or consented to the removal. Dkt. 7.

 6          Under Conrad Associates v. Hartford Accident & Indemnity Co., 994 F. Supp.

 7   1196 (N.D. Cal. 1998) and numerous other authorities, the party asserting federal

 8   jurisdiction has the burden of proof on a motion to remand to state court. The removal

 9   statute is strictly construed against removal jurisdiction. The strong presumption against

10   removal jurisdiction means that the defendant always has the burden of establishing

11   removal is proper. Conrad, 994 F. Supp. at 1198. A defendant is obligated to do so by a

12   preponderance of the evidence. Id. at 1199; see also Gaus v. Miles, Inc., 980 F.2d 564,

13   567 (9th Cir. 1992). Federal jurisdiction must be rejected if there is any doubt as to the

14   right of removal in the first instance. Gaus, 980 F.2d at 566.

15          The City argues that its removal was timely under 28 U.S.C. § 1446 and Murphy

16   Brothers, Inc. v. Michettie Pipe Stringing, 526 U.S. 344 (1999). The former requires a

17   defendant to file a notice of removal within 30 days after the receipt by the defendant,

18   through service or otherwise, of a copy of the initial pleading setting forth the claim for

19   relief upon which such action or proceeding is based[.]” 28 U.S.C. § 1446(b)(1).

20          The latter explains that “or otherwise” means after a summons is served: “Finally,

21   if the complaint is filed in court prior to any service, the removal period runs from the

22   service of the summons.” Murphy Bros. 526 U.S. at 346. Krier has not demonstrated that

23
     ORDER - 3
24
 1   he ever properly personally served a summons on any defendant. Absent service, the 30-

 2   day period for removal does not begin to run. Id. Krier’s complaint asserts § 1983 claims,

 3   and the case was removable as raising a federal question under 28 U.S.C. § 1331.

 4   Because Krier never served any defendant, the time for removal did not begin to run, and

 5   the removal was timely. Furthermore, it is not necessary for defendants who have not yet

 6   been served to join in the removal. See Prize Frize, Inc., v. Matrix (U.S.), Inc., 167 F.3d

 7   1261, 1266 (9th Cir. 1999), superseded by statute on other grounds as recognized in

 8   Abrego Abrego v. Dow Chem. Co., 443 F.3d 676, 681 (9th Cir. 2006).

 9          The City’s Notice of Removal was timely and proper under 28 U.S.C. § 1446 and

10   Murphy Brothers. Krier’s Motion to Remand, Dkt. 7, is DENIED.

11   C.   Krier’s Motion to Withdraw his Motion for Default as to the State and the
     County is GRANTED.
12
            Krier seeks permission to withdraw his motion for default against the State and the
13
     County, Dkt. 31. The Motion for Default, Dkt. 8, may be withdrawn without the Court’s
14
     approval. The Motion to Withdraw that motion, Dkt. 31, is unopposed, and it is
15
     GRANTED.
16
     D.     Krier’s Motion for Default as to the City is DENIED.
17
            There is no evidence that Krier ever served a summons and complaint on any
18
     Defendant under state law before removal or under federal law after removal. His
19
     Responses, Dkts. 28 and 34, concede that he did not serve Defendants.
20
            Finally, Krier did not provide appropriate notice of his motion to the City, which
21
     had appeared in the action. Local Civil Rule W.D. Wash. 55. Krier’s Motion for Default
22

23
     ORDER - 4
24
 1   against the City, Dkt. 8, is DENIED. The City’s Motion to Strike Krier’s motion, Dkt.

 2   11, is DENIED as moot.

 3   E.     The City’s Motion to Dismiss is GRANTED.

 4          The City seeks dismissal under Federal Rule of Civil Procedure 12(b)(5) for lack

 5   of service, properly pointing to the absence of any proof that Krier served it under RCW

 6   4.28.080(2). Dkt. 9 at 5. It correctly argues that, unless service is waived (which it was

 7   not), Federal Rule of Civil Procedure 4(l)(1) requires that proof of service be made to the

 8   court, in the form of a server’s affidavit. Krier has not done so. The City’s Motion to

 9   dismiss for lack of personal jurisdiction and for insufficient service is GRANTED. and

10   Krier’s claims against it are DISMISSED.

11          The City also seeks dismissal with prejudice under Rule 12(b)(6), arguing

12   persuasively that Krier’s complaint fails to state a plausible claim against it. Krier’s

13   Response to the Motion, Dkt. 34, reflects his desire to file an amended complaint which

14   does not include claims against the City or the County. Id. at 3. He therefore asks the

15   Court to dismiss his claims against the City without prejudice.

16          Because the cure for a pro se plaintiff’s failure to state a plausible claim is an

17   opportunity to amend, not dismissal with prejudice, the Motion to Dismiss, Dkt. 9, is

18   GRANTED and Krier’s claims against the City are DISMISSED without prejudice.

19   F.     The County’s Motion to Dismiss is GRANTED.

20          The County seeks Dismissal under Rule 12(b)(5), echoing the City’s arguments.

21   Dkt. 14. Krier similarly concedes he did not serve the County, Dkt. 28, but argues that the

22   Court should remand the case because if the County had not been served, the removal

23
     ORDER - 5
24
 1   was premature. That request is DENIED. And for the same reasons, the County’s Motion

 2   to Dismiss, Dkt. 14, is similarly GRANTED, and Krier’s claims against it are

 3   DISMISSED without prejudice.

 4   G.     The State’s Motion to Dismiss is GRANTED.

 5          The State seeks dismissal under Rule 12(b)(5) and (6). Dkt. 25. It argues that it

 6   was never served, which it was not, and its Motion to dismiss on this basis is

 7   GRANTED. It also argues that Krier’s claims against it are facially time barred because

 8   he was released from State custody in July 2009, more than 11 years before he sued. It

 9   seeks dismissal with prejudice under Rule 12(b)(6).

10          While 42 U.S.C. §1983 contains no statute of limitations, federal (and state for

11   that matter) courts instead “borrow “§1983 limitations periods from analogous state law,

12   specifically, the state’s “general or residual statute for personal injury actions.” Owens v

13   Okure, 488 U.S. 235, 250 (1989). In Washington, that statute is RCW 4.16.080(2), which

14   is a three-year limitations period. Bagley v. CMC Real Estate Corp., 923 F.2d 758, 760

15   (9th Cir. 1991). Therefore, in this District, the limitations period for a § 1983 claim is

16   three years.

17          Krier makes two related arguments in response, based on equitable tolling and the

18   discovery rule. He claims that the limitations period was equitably tolled because not

19   discover the extent of the damages he suffered as the result of his sexual assault in state

20   prison until he attended therapy in 2018. Dkt. 38 at 4 (citing RCW 4.16.340(1)(b)

21   (limitations period for claims based on childhood sexual abuse accrue when victim

22   reasonably should have discovered the injury was caused by the act)). Krier also seeks

23
     ORDER - 6
24
 1   leave to amend his complaint against the State to allege that he was mental incompetent

 2   or imprisoned for much of time between his release from state prison and the time he

 3   filed his complaint. Id.

 4          The State points out that Krier was an adult when he first was incarcerated, and

 5   that the Childhood Sexual Abuse tolling statute does not apply to his claims. Dkt. 39

 6   (citing Dkt. 1-1 at ¶ 4.1 (Krier was “just 19 in September 1991,” when he was first sent to

 7   state prison for a year and a day.)). It also argues that Krier has not alleged that he was

 8   mentally incompetent under Chapter 11.88 RCW during any portion of the period

 9   between his release and his complaint, or that he was in prison during that time “on a

10   criminal charge prior to sentencing.” Id. at 3 (citing RCW 4.16.190). It argues that he

11   cannot plausibly plead these facts, and that his claims are not plausible as a matter of law;

12   they are instead time barred.

13          The Court agrees for the reasons articulated in the State’s briefing and in this

14   Order. Krier has not served his complaint, and it should be dismissed. Because he has not

15   stated a plausible claim and he cannot plead around the conclusion that his claims are

16   time barred, the State’s Motion to Dismiss, Dkt. 25, is GRANTED and Krier’s claims

17   against it are DISMISSED with prejudice. Krier’s Motion for Leave to file an amended

18   complaint, Dkt. 31, is DENIED because it would be futile as there is no basis for tolling

19   of the statute of limitations.

20   \

21   \

22   \

23
     ORDER - 7
24
 1         The Clerk shall enter a judgment and close the case.

 2         IT IS SO ORDERED.

 3         Dated this 30th day of June, 2021.

 4

 5

 6
                                                A
                                                BENJAMIN H. SETTLE
                                                United States District Judge

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23
     ORDER - 8
24
